Exhibit 10.12

AMENDMENT NUMBER 1

to

Aircraft Lease Agreement

THIS AMENDMENT NUMBER 1 (“Amendment”) is made this 1st day of November, 2012
between Avantair, Inc. (“Lessee”) and Clear Aircraft, Inc. (“Lessor”);

WHEREAS Lessor and Lessee have previously entered into an Aircraft Lease
Agreement dated October 10, 2007, for an Piaggio P-180 Aircraft with
Registration Number: N180HM and Serial Number: 1043 (“Aircraft”);

WHEREAS Lessor and Lessee now desire to amend said Lease Agreement,

FOR CONSIDERATION of the mutual promises, agreements and understandings
contained in the Lease Agreement and all Amendments thereto; Lessor and Lessee
(the “Parties”) agree to amend the Lease Agreement as follows:

Section 3 Modification: Delete Section 3 in its entirety and replace with the
following:

“3. Term. The term of the Lease of the Aircraft hereunder shall commence on the
Commencement Date and, unless earlier terminated pursuant to the provisions
hereof, shall continue for a term of one-hundred twenty (120) months from the
Commencement Date. Upon expiration of the Term, Lessor shall transfer title to
the Aircraft to Lessee free and clear of all liens and/or encumbrances. Lessee
shall also have the option to purchase the Aircraft from Lessor anytime prior to
the expiration of the Term without any penalties or fees; provided, however,
Lessee shall provide Lessor with at least sixty (60) days advance written notice
if it elects to purchase the Aircraft. If this option is exercised, the Total
Purchase Price shall be set forth on the amortization schedule attached as
Exhibit “C”, which shall be dependent on the number of months remaining in the
term. Upon payment of the Total Purchase Price, Lessor shall deliver the
Aircraft to Lessee free and clear of all liens and/or encumbrances.”

Notwithstanding the foregoing, Lessor shall have the sole option to terminate
this Agreement and sell the Aircraft at anytime; provided, however, the Aircraft
must be airworthy and flying in Lessee’s fractional program for at least ninety
(90) days. In the event that Lessor elects this option by providing Lessor with
at least thirty (30) days advance written notice, Lessee agrees that it shall
issue to Lessor a number of Units (as defined below) equal to the result of
dividing (A) the difference between 1,500,000.00 and the numerical value of the
then current payoff amount as outlined on the Revised Amortization Schedule by
(B) 0.25. For purposes of this provision, a Unit shall consist of one share of
Avantair’s Common Stock (the “Issued Stock”) (subject to adjustment as described
below) and one warrant to purchase a share of Avantair’s Common Stock at $0.50
(a “Warrant Share”). Issued Stock shall not include Warrant Shares.

Upon a stock dividend of, or stock split or reverse stock split affecting, the
Common Stock at a time when Issuable Stock has not yet been issued pursuant to
this agreement, the number of shares of Issuable Stock to be issued pursuant to
the preceding paragraph shall, without further action of any party, be adjusted
to reflect such event. The Company shall make reasonable adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
shares of Issuable Stock as a result of the stock dividend, stock split or
reverse stock split; provided that such adjustments do not result in the
issuance of fractional shares of Common Stock.”

Insert Exhibit “C” - Revised Amortization Schedule. See Attached.



--------------------------------------------------------------------------------

Except as provided in this Amendment, all terms and conditions of the Lease
Agreement are hereby ratified and confirmed by the Parties.

IN WITNESS WHEREOF, the parties have executed this Amendment of the Lease
Agreement on the date first above written.

 

Clear Aircraft, Inc.     Avantair, Inc. By:  

/s/ Hugh Fuller

    By:  

/s/ Tom Palmiero

Name:   Hugh Fuller     Name:   Tom Palmiero Title:       Title:   Assistant
Secretary



--------------------------------------------------------------------------------

Exhibit “C”

Amortization Schedule

See Attached